NUMBER 13-09-00658-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG

 

IN RE: BISHOP LIFTING PRODUCTS, INC.
 
 
On Petition for Writ of Mandamus
and Request for Temporary Relief
 
 
MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Vela
Memorandum Opinion Per Curiam (1) 

	On December 8, 2009, relator, Bishop Lifting Products, Inc., filed a petition for writ
of mandamus by which it requests this Court to direct respondent, the Honorable Rudy
Delgado, presiding judge of the 93rd Judicial District Court of Hidalgo County, Texas, to
grant its motion to compel arbitration.  Relator also filed a request for emergency temporary
relief, which sought to stay a December 14, 2009 trial setting.   See Tex. R. App. P.
52.10(a).  
	The Court, having examined and fully considered the petition for writ of mandamus
and the papers on file, (2) is of the opinion that relator has not shown itself entitled to the
relief sought and the petition for writ of mandamus should be denied. See Tex. R. App. P.
52.8(a).  Accordingly, the request for emergency temporary relief and the petition for writ
of mandamus are DENIED.
							Per Curiam


Delivered and filed  
the 9th day of December, 2009.
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
2.  We note that the mandamus record was not indexed.  See Tex. R. App. P. 52.7 (providing that any
party who files materials for inclusion in the record must provide an "index listing the materials filed and
describing them in sufficient detail to identify them.").  In our sole discretion, we chose not to strike the petition.